DENY and Opinion Filed February 14, 2022




                                        In the
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00081-CV

                    IN RE JOHN DAVID PALMER, Relator

          Original Proceeding from the 397th Judicial District Court
                            Grayson County, Texas
                      Trial Court Cause No. CV-21-1521

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Carlyle
      Relator’s January 31, 2022 petition for writ of mandamus challenges the trial

court’s refusal to issue a citation under section 87.016(c) of the Texas Local

Government Code to remove a county judge from office. To be entitled to mandamus

relief, relator must demonstrate that the trial court has clearly abused its discretion

and that he has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d

124, 135–36 (Tex. 2004) (orig. proceeding).

      Based on our review of the petition and the record before us, we conclude that

relator has failed to show his entitlement to the relief requested. Accordingly, we

deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).
220081f.p05     /Cory L. Carlyle/
                CORY L. CARLYLE
                JUSTICE




              –2–